Proceeding pursuant to article 78 of the CPLR to review a determination rendered September 25, 1970, which, inter alia, dismissed petitioner from his position of patrolman in the Town of Orangetown Police Department. Determination annulled insofar as it found petitioner guilty on charge II and dismissed him; confirmed as to charge III; the measure of discipline is reduced to a two-month suspension, without pay; and it is directed that petitioner be reinstated to his position. No costs are awarded. In our opinion the determination as to charge II is not supported by substantial evidence. It is clear that petitioner is guilty of charge III in that he went beyond the boundaries of his assigned post and remained there for an unreasonable period of time *841without reporting to his superior officer. Under the circumstances it is our judgment that the penalty o£ dismissal is extreme and an abuse of discretion. Accordingly, the measure of discipline is reduced to a two-month suspension, without pay. Martuscello, Acting P. J., Shapiro, ‘Gulotta, Christ and Benjamin, JJ., concur.